Citation Nr: 0103681	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-21 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable evaluation for catarrhal 
bronchitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  


REMAND

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (VCAA) (to 
be codified at Chapter 51 of United States Code), Public Law 
106-475.  The VCAA passed into law the VA's duty to assist 
claimants in the development of their claims.  The provisions 
of the VCAA are applicable to this case.

The veteran was afforded a VA examination in February 1999.  
At the time of his clinical assessment, the veteran was 
reported to become short of breath during the walk from the 
waiting room to the examination room.  The examiner stated 
that, after the veteran had sat for a period of the 
examination, his was able to breathe without difficulty.  
However, the examiner further stated that, after moving 
during the examination, dressing and undressing, the veteran 
again became significantly short of breath.  The diagnosis 
was history of catarrhal bronchitis.

A pulmonary function test (PFT) was performed in May 1999.  
The PFT reported a Forced Expiratory Volume in one-second 
(FEV1) finding of 90 percent of expected value.  The PFT also 
reported a FEV1/Forced Vital Capacity (FVC) ratio expected 
value of 80 percent, prior to use of a bronchodilator.  After 
use of a bronchodilator, the FEV1 value was reported as 94.6 
percent and the FEV1/FVC ratio reported as 84 percent.  The 
interpretation was of mild restrictive defect with no 
response to bronchodilators.  

An addendum to the February 1999 VA examination report was 
provided in June 1999.  The addendum reported an abnormal PFT 
but that the diagnosis remained the same.  

The Board notes that the pertinent rating criteria provides 
for a 10 percent disability evaluation where there is a FEV1 
of 71 to 80 percent predicted, or FEV1/FVC of 71 to 80 
percent, or DLCO SB (Diffusion Capacity of Carbon Monoxide, 
Single Breath) 66 to 80 percent predicted.  Diagnostic Code 
6600, 38 C.F.R. § 4.97 (2000).  In this case, the results of 
the veteran's May 1999 PFT did not satisfy the criteria to 
warrant a compensable evaluation.  However, the clinical 
aspect of the veteran's examination revealed that he became 
significantly short of breath just by moving during the 
examination and dressing.  There appears to be a dichotomy in 
the results of the PFT and the veteran's observed pulmonary 
status.  Further, the May 1999 PFT failed to provide a value 
for the DLCO and the examiner did not provide a reason for 
not including this value.  Accordingly, the Board finds that 
a new VA examination is in order to provide a better 
understanding of the current status of the veteran's 
pulmonary disability.

At his February 1999 VA examination the veteran mentioned 
that he was receiving periodic examinations from a Dr. 
Vargas.  At his October 1999 hearing, the veteran stated that 
he received annual physical examinations with a follow-up 
every six months.  The veteran was encouraged to provide 
evidence from his private physician by the hearing officer 
but took no action.  However, the veteran's representative 
requested that the records from Dr. Vargas be obtained and 
associated with the claims file.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA, and private health 
care providers who may possess additional 
records pertinent to his claim.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified, which have not been 
previously secured.  Any efforts to 
obtain the records must be documented in 
the claims file.  Any records received 
should be associated with the claims 
folder.

2.  The veteran should be scheduled for a 
pulmonary/respiratory VA examination by a 
pulmonary specialist, if available, to 
determine the nature and extent of his 
service-connected disability.  The claims 
file must be made available to the 
examiner for review.  All indicated tests 
and studies should be performed, to 
include a new PFT.  Any laboratory studies 
ordered, to include the PFT, must be 
reviewed in the examination report by the 
examiner.  The PFT should also include a 
DLCO unless the examiner does not believe 
it is necessary.  If the examiner 
determines that a DLCO is not necessary, a 
statement as to why not should be included 
in the report.  Moreover, the PFT itself 
must include an interpretation and summary 
of the results. 

If the veteran again displays a 
significant shortness of breath during the 
examination, and the results of the PFT do 
not reflect a basis for the observed 
shortness of breath, the examiner is asked 
to provide an opinion that would address 
the reasons for the apparent clinical 
picture as opposed to the findings on the 
PFT.  The examination report must be 
legible and a complete rationale for each 
opinion expressed must be provided.

3. After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once in 
accordance with Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue on appeal.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87, 
00-92, and 01-02, as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


